t c memo united_states tax_court nick kikalos and helen kikalos petitioners v commissioner of internal revenue respondent docket no filed date john j morrison for petitioners ronald t jordan for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year of dollar_figure and a penalty under sec_6662 a in the amount of all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated dollar_figure after concessions the issues presented for our consideration are whether petitioners’ income was understated and whether petitioners are subject_to sec_6662 penalties for substantial_understatement of tax or negligent disregard of the rules or regulations findings of fact3 petitioners nick kikalos and helen kikalos resided in hammond indiana at the time their petition was filed in the statutory_notice_of_deficiency respondent determined that petitioners had unreported income from the following sources coupon and buy-down reimbursement payments from tobacco companies rack and promotional payments vendor refunds and reimbursements and insurance recovery payments during nick kikalo sec_4 petitioner owned and operated four retail stores under the name of nick’s liquor mart nick’s liquors in hammond indiana selling cigarettes beer liquor wine and other products during the year at issue cigarette manufacturers employed buy-down programs to lower the cost of cigarettes at which retailers including nick’s liquors sold to respondent conceded dollar_figure of the dollar_figure gross_receipts adjustment as well as an adjustment of dollar_figure with respect to unreported income from h l display co the parties’ stipulation of facts is incorporated by this reference petitioner helen kikalos is a party to this case by reason of the fact that she filed a joint federal_income_tax return with nick kikalos for the year under consideration consumers a buy-down is a discount given to a retailer for each carton of cigarettes sold during a given promotional period cigarette manufacturers expected the retailers to pass along the buy-down discounts to the customers the manufacturers used different approaches to verify this expectation some of the manufacturers’ sales representatives during periodic sales calls confirmed that retailers complied other cigarette manufacturers required the retailers to take inventories to reconcile with the amount of buy-down payments in such cases the buy-down amounts were computed by taking the change in inventory for a given buy-down period and adding the total cigarette purchases during the same period when required nick’s liquors performed this accounting and furnished it to cigarette manufacturers before they paid the buy-downs such accountings were not audited or verified by the cigarette manufacturers lastly a number of cigarette manufacturers paid buy-down discounts to retailers based on the number of cartons purchased during a given buy-down period because of delays in processing the buy-down information nick’s liquors received buy-down payments weeks or months after the transactions with the ultimate consumer thus some buy-down checks received by nick’s liquors in contained payments with respect to sales activity and some buy-down checks received in contained payments with respect to sales activity nick’s liquors also accepted or honored paper coupons presented by customers petitioner submitted the coupons to each cigarette manufacturer for reimbursement of the face value of the coupon plus postage costs petitioner reported dollar_figure in coupon and buy-down income on his federal_income_tax return during the audit examination petitioner provided respondent with four worksheet sec_5 detailing coupon and buy-down and rack and promotional income each worksheet included summary totals for all four stores one worksheet reflected coupon and buy-down income totaling dollar_figure while the remaining worksheets reflected a total of dollar_figure to protect the government’s interest the revenue_agent based her examination on the worksheet that reflected dollar_figure of coupon and buy-down income despite requests by the revenue_agent petitioner did not furnish respondent with adequate_records to substantiate the amount of coupon and buy-down income recorded by each store on a daily monthly or annual basis the record is unclear as to why petitioner provided four separate summary worksheets to the revenue_agent petitioner did not adequately explain why they were substantially_similar with one inconsistency as to the total further he did not provide adequate_records to reconcile coupon and buy-down reimbursement payments with amounts reported as coupon and buy-down income the revenue_agent used records she requested and received directly from cigarette manufacturers in an attempt to reconcile the dollar_figure coupon and buy-down income total with associated payments received from cigarette manufacturers some cigarette manufacturers provided summary schedules of buy-down payments made to petitioner others provided copies of buy-down checks sent to petitioner many of the records the revenue_agent received were incomplete and or inaccurate and the revenue_agent was unable to reconcile petitioner’s return to the available records as a result respondent determined that petitioner’s coupon and buy-down income was dollar_figure and therefore understated by dollar_figure petitioner reported dollar_figure in promotional income on his federal_income_tax return consisting of dollar_figure in rack and promotional income and dollar_figure of cent coupon income reimbursement payments from cigarette manufacturers for the cost of mailing paper coupons the summary worksheets provided by petitioner reflected total rack and promotional income of dollar_figure additional documents revealed that petitioner received dollar_figure in cent coupon income and dollar_figure in postage income petitioner entered into a promotional contract with r j reynolds tobacco co r j reynolds having an effective date of date and no specific term or ending date pursuant to the contract petitioner was to receive quarterly promotional payments of dollar_figure upon meeting certain_sales volume requirements set by r j reynolds during petitioner negotiated a dollar_figure check issued by r j reynolds to purchase a cashier’s check the check was dated date and was for the same amount as called for in the promotional contract based on petitioner’s records respondent determined that petitioner’s rack and promotional income totaled dollar_figure dollar_figure dollar_figure dollar_figure respondent also determined that petitioner underreported rack and promotional income by dollar_figure dollar_figure less dollar_figure reported during the examination mercantile national bank mercantile informed respondent that during petitioner acquired cashier’s checks totaling dollar_figure petitioner exchanged cash and negotiated third party checks he received from business-related and personal sources for the cashier’s checks petitioner by using third party checks and cash less than dollar_figure in amount to purchase the cashier’s checks tried to avoid the reporting of cash transactions exceeding dollar_figure to the internal_revenue_service petitioner did not inform his accountant of the existence of the cashier’s checks or record the receipt of the third party checks in the accounting_records for nick’s liquors during nick’s liquors engaged in bulk sales which were large nonitemized orders taken over the phone the employee taking a bulk sales order recorded it on paper and made a copy that was sent to the office of nick’s liquors the employee personally delivered the order to the customer payment received for the order would either be mailed or delivered to petitioner in the form of a check some of the checks that petitioner received for bulk sales were used to purchase cashier’s checks respondent determined that petitioner’s gross_receipts were underreported by dollar_figure with respect to these checks petitioner did report dollar_figure of the bulk sales checks as income during petitioner used checks received for reimbursements and refunds from commercial vendors totaling dollar_figure to buy cashier’s checks respondent determined that petitioner’s gross_receipts did not include these checks petitioner did not provide adequate_records to substantiate that these payments were properly included in income petitioner also used two payments from insurance_companies to nick’s liquors to buy cashier’s checks one of the checks was dated date in the amount of dollar_figure the other check in the amount of dollar_figure was dated date respondent determined that petitioner failed to include those checks totaling dollar_figure in gross_receipts petitioner did not provide respondent records to substantiate that these payments were properly included in income before their tax_year petitioners were notified on several occasions that their records were inadequate in the case of kikalos v commissioner tcmemo_1998_92 revd in part 190_f3d_791 7th cir this court found that petitioner’s records with respect to nick’s liquors were inadequate for and in that opinion it was noted that petitioner had been advised to retain adequate_records before his and tax years further on date petitioner entered into a records retention agreement with the internal_revenue_service agreeing that he would maintain certain records petitioner did not adequately comply with his date agreement opinion we consider here whether petitioner has shown that respondent’s determination is in error respondent determined that petitioner failed to report business income from several sources in spite of numerous warnings petitioner did not maintain adequate_records for petitioner knowingly permitted this situation and also purchased cashier’s checks in such a manner so as to conceal certain activity from the government pursuant to sec_61 gross_income includes income from whatever source derived sec_61 120_tc_163 in addition taxpayers are required to keep permanent records that are sufficient to establish the amount of gross_income deductions credits or other_amounts on their tax returns see sec_6001 sec_1_6001-1 income_tax regs in this case petitioner bears the burden of showing that respondent’s determination is in error rule a 290_us_111 because the disputed items of income adjustments concern several different sources we examine each source separately i coupon and buy-down income respondent determined that petitioner failed to report dollar_figure of coupon and buy-down income at trial and on brief respondent bolstered his determination by offering an alternate computation to measure petitioner’s total coupon and buy-down income with respect to the determination of underreported income no question has been raised with respect to the burden_of_proof under sec_7491 even if petitioner had raised the issue his failure to keep adequate_records and substantiate items has not met the conditions for placing the burden on respondent see sec_7491 as a first step respondent reviewed copies of third party checks that petitioner used to purchase cashier’s checks during petitioner purchased in excess of dollar_figure in cashier’s checks with cash and negotiated third party business and personal checks petitioner testified that he purchased the cashier’s checks to protect his money in case of a bank failure he also testified that one of his objectives in using third party checks to purchase cashier’s checks was to prevent the bank from reporting cash transactions exceeding dollar_figure to the internal_revenue_service significantly petitioner failed to provide any documentation to show that the third party checks used to purchase cashier’s checks were included in business gross_receipts finally petitioner’s accountant testified that she had no knowledge of the existence of the cashier’s checks because petitioner presented no evidence to account for the third party checks respondent designated checks from cigarette manufacturers and not related to other types of income as coupon and buy-down receipt checks checks totaling dollar_figure fit into that category in addition petitioner’s accountant made a dollar_figure accounting entry in petitioner’s date records with respect to checks received from cigarette manufacturers respondent accepted that entry as reflecting payments received from cigarette manufacturers because no activity was recorded in the account until the date entry was made respondent concluded that the dollar_figure was an accumulation of coupon and buy-down payments received by nick’s liquors for the period of january through date third petitioner admitted that dollar_figure of coupon and buy- down income from activity had been reported in further respondent calculated that dollar_figure of coupon and buy- down income for activity was reported in due to usual time delays in processing reimbursement payments respondent based this figure on petitioner’s reported november and date coupon and buy-down income lastly respondent made a downward adjustment of dollar_figure to prevent duplication with respect to rack and promotional income respondent’s calculation which is on the basis of evidence in the record of this case resulted in dollar_figure of coupon and buy- down income for respondent’s calculation is summarized as follows payments received in coupon and buy-down checks used to acquire cashier’s checks other_amounts deposited and recorded in financial records adjustments income reported in income reported in rack and promotional income duplicate adjustment dollar_figure big_number big_number big_number big_number big_number coupon and buy-down income big_number subtracting the dollar_figure reported by petitioner respondent arrived at unreported coupon and buy-down income of dollar_figure dollar_figure - dollar_figure despite the fact that respondent’s calculation reflected almost twice as much unreported income as the dollar_figure amount determined originally respondent does not seek an increased deficiency petitioner argues that respondent’s alternate calculation of coupon and buy-down income is a new_theory raised for the first time on brief that it violates principles of fair play and justice and it should not be considered by the court respondent asserts that the trial was a de novo proceeding and the administrative record is irrelevant respondent’s calculation is not a new_theory it is merely a mathematical analysis of evidence before the court and offered in support of respondent’s determination petitioner’s dilemma here is one of his own making on the basis of the state of petitioner’s records neither he nor respondent may properly substantiate his income and or establish that the determination was in error petitioner was well aware of his obligation to maintain adequate_records and knowingly failed to do so petitioner devotes much of his brief to criticizing the means by which respondent arrived at his determination and or supplementary calculation this criticism focuses on the lack of adequate documentation used by respondent in the determination and calculation while petitioner’s criticisms are to some extent valid petitioner has not provided records or a more reliable means to account for his business income moreover the lack of records is due to petitioner’s design petitioner also makes the theoretical argument that coupon and buy-down income was accounted for at the point of sale respondent counters that petitioner did not provide adequate_records to show that employees consistently followed the point of sale procedure for recording coupon and buy-down income therefore petitioner has not met his burden of establishing that respondent’s determination was in error unlike other consumer transactions petitioner could not use a cash_method_of_accounting for coupon and buy-down income because of the delay in receiving reimbursement payments therefore petitioner appears to have used a hybrid_accounting_method revenues from consumer purchases and other sources were recorded on a cash_basis and coupon and buy-down income was reported on an accrual basis petitioner testified that employees accounted for coupon and buy-down income by ringing up on the cash register the full price of the carton or pack of cigarettes sold while collecting from the customer the discounted price the transaction also would include ringing up the amount of the buy-down or coupon as a result petitioner maintained that the full amount of revenue for each cigarette sale was recorded at the time of purchase therefore any subsequent reimbursement received by petitioner for the discounts had no effect on income petitioner however failed to provide adequate documentation to show that these procedures were consistently followed petitioner did supply records to corroborate petitioner’s assertions for days’ worth of sales activity for a single store however during the year at issue nick’s liquors operated four locations with aggregate gross_receipts from cigarette sales totaling several million dollars given the volume of cigarette transactions generated by the four nick’s liquors stores the records provided by petitioner are not sufficient evidence to establish that coupons and buy-downs were consistently and completely recorded in all four stores petitioner’s testimony that the coupon and buy-down point of sale procedure was consistently followed by itself is not sufficient to carry his burden accordingly we hold that petitioner failed to report coupon and buy-down income of dollar_figure for as determined by respondent ii promotional income petitioner reported dollar_figure of promotional income for respondent determined that petitioner received dollar_figure of it is somewhat curious that petitioner was able to provide only days of tapes for a single store that is certainly too small a sample to provide insight into the universe we consider promotional income and that his gross_income was understated by dollar_figure the dollar_figure amount is composed of three components the first and second components are dollar_figure of cent coupon income and dollar_figure of postage income petitioner reported the dollar_figure of cent coupon income as a portion of the total dollar_figure of promotional income reported on his return petitioner conceded that he failed to report dollar_figure in postage income the remaining dollar_figure third component was derived from the worksheets provided by petitioner the rack and promotional income shown on all four worksheets totaled dollar_figure respondent points out that petitioner’s promotional contract with r j reynolds was in effect during a fact that supports respondent’s determination petitioner argues that the worksheets are unreliable due to the fact that he was in the process of learning how to use a computer and made input errors in addition petitioner asserts that the r j reynolds promotional contract was not in effect during and that he did not receive any payments under the contract during petitioner received a check from r j reynolds for dollar_figure the quarterly amount called for in the promotional contract although the record does not reflect the specific purpose for the payment it coincides with the amount called for in the promotional contract quarterly payments of dollar_figure would result in annual promotional income of dollar_figure from the r j reynolds contract dollar_figure x adding this annualized figure to petitioner’s reported promotional income of dollar_figure and conceded postage income of dollar_figure results in a total of dollar_figure the amount of respondent’s determination petitioner contends he made input errors respondent did not produce a form_1099 from r j reynolds to petitioner and respondent failed to receive evidence from r j reynolds to prove that the payments were made under the promotional contract respondent however does not bear the burden of showing that the determination is correct petitioner has the burden of establishing that the determination is erroneous rule a welch v helvering u s pincite this is another instance where petitioner’s failure to maintain records is the root of the problem we cannot allow petitioner to hide behind his own contrivance in this setting accordingly we hold that petitioner failed to report promotional income of dollar_figure iii bulk sales income respondent determined that dollar_figure in third party checks used by petitioner to purchase cashier’s checks were from nick’s liquors bulk sales customers because the checks had not been accounted for in petitioner’s records respondent determined dollar_figure in bulk sales was not included in income for petitioner did verify that dollar_figure in bulk sales was included in income respondent conceded the dollar_figure so that dollar_figure remains in dispute petitioner argues his combination of substantiation of dollar_figure in bulk sales and the testimony offered about the procedures employed for recording bulk sales is sufficient to show that all bulk sales were properly recorded petitioner also argues that the burden of reviewing a large amount of register tapes was too great to substantiate all bulk sales transactions despite having access to records that could substantiate all bulk sales petitioner failed to offer this evidence petitioner had register tapes available and self-serving testimony does not suffice to satisfy petitioner’s burden we are not required to accept such testimony 99_tc_202 accordingly we hold that petitioner failed to report dollar_figure of bulk sales income the amount of respondent’s determination net of concessions iv vendor refunds and reimbursements income respondent also determined that dollar_figure in third party checks used to purchase cashier’s checks was attributable to vendor refunds and reimbursements not included in petitioner’s gross_income petitioner argues that the payments were included in income but he has not provided any records to substantiate these assertions taxpayers are required to keep permanent records that are sufficient to establish the amount of gross_income deductions credits or other_amounts on their tax returns see sec_6001 sec_1_6001-1 income_tax regs petitioner failed to keep records so as to show respondent’s determination is erroneous accordingly we hold that petitioner failed to report vendor refunds and reimbursement income of dollar_figure for v insurance recoveries finally respondent determined that two of the third party checks totaling dollar_figure were attributable to insurance recoveries not reported as income for the checks were from insurance_companies in the amounts of dollar_figure and dollar_figure and dated date and date respectively with respect to the dollar_figure check petitioner argues that the check cannot be attributable to his income because it must have been received in respondent argues that this check was one of several checks petitioner used to purchase a cashier’s check on date because petitioner purchased a cashier’s check on date and did not use the dollar_figure check respondent maintains that petitioner must not have received the check until after date therefore the check must be attributable to petitioner’s tax_year sec_451 provides the general_rule that any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period petitioner who reports this type of income on the cash_method must report income in the year it is actually or constructively received see sec_1_451-1 income_tax regs we agree with petitioner that a check mailed on date would likely have been received by petitioner during and thus be includable in income with respect to the dollar_figure check respondent contends that the insurance recovery relates to a claim made by cigarette city a company owned by petitioner’s children petitioner contends that he reimbursed cigarette city for the amount of the check petitioner however has not provided any credible_evidence other than his own self-serving testimony that the reimbursement occurred accordingly we hold that petitioner underreported his insurance reimbursement income by dollar_figure vi accuracy-related_penalties under sec_6662 for negligence or disregard of the rules or regulations sec_6662 provides for a 20-percent penalty on any understatement_of_tax attributable to negligence or disregard of the rules or regulations or any substantial_understatement_of_income_tax pursuant to sec_6662 negligence includes any failure to make a reasonable attempt to comply with the internal_revenue_code including a careless reckless or intentional disregard of the code sec_7491 applies to examinations which commence after date pursuant to this section respondent has the burden of production with respect to the liability of any individual for any penalty or addition_to_tax see sec_7491 f or the commissioner to meet his burden of production the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 in higbee we found that respondent met his burden of production for the negligence_penalty by showing that petitioners failed to keep adequate books_and_records or to substantiate properly the items in question id pincite consequently we conclude that respondent has met his burden of production for his determination of the accuracy-related_penalty based on negligence or disregard of rules or regulations pursuant to sec_6662 negligence includes any failure by a taxpayer to keep adequate books_or_records see sec_1_6662-3 income_tax regs for the purposes of this section a taxpayer is negligent when he or she fails to do what a reasonable and ordinarily prudent person would do under the circumstances 91_f3d_670 4th cir quoting 33_f3d_426 4th cir affg t c memo the record reflects that petitioner failed to maintain adequate_records after repeatedly being advised to do so by respondent in the case of kikalos v commissioner tcmemo_1998_92 we found that petitioner’s records were inadequate for and in that case we noted that before the years at issue petitioner was advised that his records were inadequate after repeated warnings by respondent on date petitioners agreed to and signed a records retention agreement with the internal_revenue_service the agreement specifically identified records that petitioner was to maintain going forward despite the warnings and the agreement petitioner still made the choice not to maintain adequate_records further we find significant petitioner’s testimony that his practice of purchasing cashier’s checks was partly designed to conceal large cash transactions from the government petitioners’ actions are not what a reasonable and ordinarily prudent person would do under the circumstances and constitute negligence accordingly we hold that petitioner is subject_to the accuracy-related_penalty under sec_6662 to reflect the foregoing decision will be entered under rule
